Moegan, J.
Article sovonty-four of the constitution gives to this court appellate jurisdiction in all cases in which the constitutionality or legality of any tax, toll, or impost of any kind or nature whatsoever, or any fine, forfeiture, or penalty imposed by a municipal corporation shall be in con-testation, whatever may be. the amount thereof. Plaintiff sued the parish *234of East Feliciana in the parish court for fifty-four dollars, with five per cent interest from the twenty-ninth of October, 1874, for books sold to the parish for the use of the recorder’s office of that parish. He prayed that the tax collector be ordered to assess and collect a sufficient per centagc upon the tax-rolls of the parish to pay and satisfy his demand.
He had judgment for the amount claimed, but the parish judge refused to order an assessment to be made on the tax-roll, because, he said, the police jury of the parish had already levied the maximum tax allowed by the eighth section of the act of 1870, No. 68, and under act No. 17 of 1872.
The legality of no tax, toll, or impost, fine, forfeiture, or penalty imposed by a municipal corporation is at issue here, and we are without jurisdiction.
Appeal dismissed.